                      Case 1:20-cv-06014-AT Document 34 Filed 02/12/21 Page 1 of 2




                                                                                               2/12/2021



                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                               LAW DEPARTMENT                                           DAVID S. THAYER
Corporation Counsel                              100 CHURCH STREET                            Assistant Corporation Counsel
                                                 NEW YORK, NY 10007                                         t: (212) 356-2649
                                                                                                            f: (212) 356-1148
                                                                                                     e: dthayer@law.nyc.gov



                                                                      February 11, 2021



        Via ECF

        The Honorable Analisa Torres
        United States District Court for the
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                         Re: Mizuta, et al. v. Carranza, et al., Case No. 20 CV 6014 (AT)

        Dear Judge Torres:

                       I am an Assistant Corporation Counsel in the Office of the Corporation Counsel
        of the City of New York, James E. Johnson, attorney for the Defendants New York City
        Department of Education and its Chancellor Richard Carranza (collectively, “DOE”) in the
        above-referenced action. I write, with the consent of Plaintiffs’ counsel and pursuant to Rule
        5.2(d) of the Federal Rules of Civil Procedure, to respectfully request leave to file under seal the
        certified administrative record underlying this action, brought pursuant to the Individuals with
        Disabilities Education Act (“IDEA”).

                       The certified administrative record in this action is replete with confidential
        information, including the name, date of birth, and other pedigree information of the minor
        student on whose behalf this action is brought. This information should not be disclosed publicly.
        Fed. R. Civ. P. 5.2(a).

                       Additionally, the record contains “personally identifiable information” describing
        the medical history and the disabilities of the student, in addition to containing educational
        records relating to the student’s educational progress and history. These materials are protected
        by regulations promulgated pursuant to the IDEA and to the Family Educational Rights and
        Privacy Act (“FERPA”) because they are “linked or linkable to a specific student that would
        allow a reasonable person in the school community, who does not have personal knowledge of
        the relevant circumstances, to identify the student with reasonable certainty.” 34 C.F.R. § 99.3
          Case 1:20-cv-06014-AT Document 34 Filed 02/12/21 Page 2 of 2




(defining personally identifiable information under FERPA); see also id. § 300.32 (including a
“list of personal characteristics or other information that would make it possible to identity the
child with reasonable certainty” as personally identifiable information under IDEA).
Additionally, because the underlying administrative proceeding is presumptively closed to the
public, see 34 C.F.R. § 300.512(c)(2), materials recounting these proceedings should themselves
be deemed confidential. Consistent with the practice in IDEA actions before this Court, e.g.,
Memo Endorsement, Mizuta v. N.Y.C. Dep’t of Educ., No. 19 CV 537 (AJN) (S.D.N.Y. Sept.
17, 2020), ECF No. 84, DOE therefore respectfully requests, with consent of Plaintiffs’ counsel,
leave to file under seal the certified administrative record in this action.

               Lastly, the deadline for DOE to file this certified administrative record was
yesterday, February 10, 2021. Due to the inaccessibility of the Court’s ECF system yesterday
afternoon and evening, and due to connectivity issues that I have continued to experience today,
I have unfortunately been unable to file the record until now, and I respectfully request that the
Court deem the administrative record timely filed nunc pro tunc. I provided Plaintiffs’ counsel
with a copy of the certified administrative record yesterday, mitigating any prejudice to Plaintiffs
that might otherwise have occurred.

               Thank you for your consideration of this application.


                                                             Respectfully yours,

                                                             /s/ David S. Thayer

                                                             David S. Thayer
                                                             Assistant Corporation Counsel



cc:    Via ECF
       Peter G. Albert, Esq.
       Brain Injury Rights Group, Ltd.
       300 East 95th Street
                                                       GRANTED. The document at issue contains highly
       Ste 130
                                                       personal information.
       New York, NY 10128
       Counsel for Plaintiffs
                                                       The administrative record is timely filed nunc pro
                                                       tunc.

                                                       SO ORDERED.

                                                       Dated: February 12, 2021
                                                              New York, New York




                                                 2
